                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 RONALD DARRIN COMBS,                             §
                                                  §
            Petitioner,                           §
                                                  §
 v.                                               §     Civil Action No. 3:17-CV-1302-L (BT)
                                                  §
 LORIE DAVIS, Director TDCJ-CID,                  §
                                                  §
            Respondent.                           §

                                              ORDER

       Before the court is Ronald Darrin Combs’s (“Petitioner”) Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2254 (Doc. 3), filed May 16, 2017; Lorie Davis’s (“Respondent”)

Response (Doc. 18), filed October 16, 2017; and Petitioner’s Reply (Doc. 28), filed December 21,

2017. On November 9, 2018, United States Magistrate Judge Rebecca Rutherford entered the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge (“Report”),

recommending that the motion be denied with prejudice for failure to make a substantial showing

of the denial of a federal right regarding his claims based on ineffective assistance of counsel and

the state trial court’s denial of his request to poll the jury on the deadly weapon finding. On

November 30, 2018, Petitioner filed two Motions for Extension of Time to File an Objection to

the Report (Docs. 34 and 35) on the basis that the law library in the correctional facility was closed

during the Thanksgiving, Christmas, and New Year’s holidays and restricted his ability to use it

until it reopened on January 3, 2019. On December 6, 2018, the court granted the motion and

extended the deadline to January 15, 2019. On January 10, 2019, Petitioner mailed his Objections

to the court (Doc. 37).




Order – Page 1
        Petitioner’s Objections merely restate various bases for his ineffective assistance of counsel

claims. First, Petitioner reasserts that his counsel failed to object to the deadly weapon language

in the jury charge, and he contends that his counsel was “fully aware the charging instrument did

not charge the petitioner for a deadly weapon offense.” Doc. 37 at 1-2. Second, Petitioner reasserts

that counsel failed to object that the knife was seized without a search warrant to search the camper.

Petitioner contends that there was insufficient evidence that Cammie Holley had any ownership or

control over the camper to authorize law enforcement to enter it and seize the knife. Third,

Petitioner reasserts that his counsel failed to object that his arrest was unlawful because law

enforcement did not have an arrest warrant. These objections are overruled because the magistrate

judge thoroughly addressed these arguments in the Report, and Petitioner neither acknowledges

nor responds to those findings. The magistrate judge reviewed the state court record and

determined that the jury charge tracked the indictment and that, under Texas law, Cammie Holley

provided the police officers with implied consent to search the camper, which authorized them to

make a warrantless arrest of Petitioner and seize the knife.

        Having reviewed the record in this case, Report, and applicable law, and having conducted

a de novo review of the Report to which objections were made, the court determines that the

findings and conclusions of the magistrate judge are correct, and accepts them as those of the

court. Accordingly, the court denies Petitioner’s Petition for Writ of Habeas Corpus (Doc. 3) for

failure to make a substantial showing of the denial of a federal right and dismisses with prejudice

this action.

        Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),




Order – Page 2
the court denies a certificate of appealability. * The court determines that Petitioner has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report filed in this case. In the

event that Petitioner files a notice of appeal, he must pay the $505 appellate filing fee or submit a

motion to proceed in forma pauperis on appeal.

           It is so ordered this 31st day of January, 2019.



                                                                  _________________________________
                                                                  Sam A. Lindsay
                                                                  United States District Judge




*
    Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                    (a)     Certificate of Appealability. The district court must issue or deny a certificate of
appealability when it enters a final order adverse to the applicant. Before entering the final order, the court may direct
the parties to submit arguments on whether a certificate should issue. If the court issues a certificate, the court must
state the specific issue or issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a
certificate, the parties may not appeal the denial but may seek a certificate from the court of appeals under Federal
Rule of Appellate Procedure 22. A motion to reconsider a denial does not extend the time to appeal.

                 (b)       Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an
order entered under these rules. A timely notice of appeal must be filed even if the district court issues a certificate of
appealability.


Order – Page 3
